UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the Period ended September 30, 2010 Commission File Number 333-147104 Envision Solar International, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-8457250 (State of Incorporation) (IRS Employer ID Number) 7675 Dagget Street, Suite 150 San Diego, California92111 (858) 799-4583 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of registrant's shares of common stock, $0.001 par value, outstanding as of Nov. 9, 2010 was 42,322,571. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and September 30, 2009 (Unaudited) 5 Condensed Notes To Consolidated Financial Statements September 30, 2010 (Unaudited) 6 Item 2. Management’s Discusision and Analysis of Financial Condition and Results of Operations 17 Item 4T. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2.
